DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on November 5, 2021. Claims 1, 8, 11, 14, and 17-19 are amended; claim 15 is canceled; claim 21 is new.
The applicant contends:
(1) Regarding claim 1, the relevant teachings of Gelatos are directed to a processing chamber, not a load lock. Such a chamber cannot satisfy the new material requiring first and second openings for enabling substrate transfer between two chambers (p. 10).
(2) Regarding independent claim 11, the Office relies upon Anwar, who describes plural lock locks stacked in a vertical arrangement. Applicant’s claim, conversely, is directed to a single load lock having three body portions (p. 13). 
In response, 
(1) The examiner concurs and has withdrawn the previous rejections. Following further search, new rejections have been applied below.  
(2) The examiner notes that the syntax of the relevant limitations do not foreclose an embodiment in which the second body portion possesses the capacity to accommodate a substrate. The claims’ preamble is drawn to a “load lock apparatus” comprising multiple body portions. Any number of these body portions may silo a substrate and remain consonant with the metes of the claim set.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The third to last paragraph of claim 11 has been amended to specify that the second body portion includes a “fifth surface attached to the second surface [of the first body portion],” whereby a second groove and tube extend “into the second body portion along the fifth surface.” The examiner understands this description as specifying that the uppermost surface of the lowermost body portion (220C) comprises a tube for receiving a liquid. However, as shown by Figure 6 and elaborated by paragraphs [0035] and [0046], the tube and groove (242) of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 11 specifies an uppermost first surface having a groove “extending along the first surface.” The claim proceeds to recite a “second body portion underneath the first body portion such that [it]…covers the first groove.” This configuration is not logically permissible, as the second body portion cannot be both below the first body portion and cover the first groove formed atop the first body portion. Resolution of this contradiction is required. To expedite prosecution, the examiner will provisionally accept the prior art disclosure of a second body portion disposed below a first body portion as satisfying the contested limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelatos et al., US 2008/0206987, in view of Hanamachi, US 2013/0112383, Awazu et al., US 2007/0056953, and Harumoto, US 2008/0025823.
Claims 1-2, 18-19: Gelatos discloses a body portion of an apparatus, comprising a base structure (560) having a first surface and a second parallel surface, whereby the first surface is an uppermost surface (Fig. 4). Further, a first groove (562) extends into the base structure along the first surface [0053]. 
Gelatos does not describe a “plate in contact with the first tube,” as recited by the final paragraph of claim 1, but Hanamichi describes a cooling disc for use within a semiconductor processing system, whereby the disc (101) includes a first portion groove (102) to accommodate the flow of a coolant, as well as a second portion groove accommodating a plate (103) ([0058]; Fig. 1B). Further, Awazu demonstrates that it is known to circulate a coolant within a dedicated tube (7), that 
Lastly, Gelatos’ chamber is directed toward processing and therefore serves as a substrate transfer endpoint, i.e., there is only one sidewall opening rather than two, as the claims now require. Regardless, the efficacy of the aforesaid coolant mechanism is not dependent upon the denomination of the chamber in which it is embedded. As would be apparent to one of ordinary skill, then, the advantages of said mechanism are readily applicable to other chamber types configured to regulate substrate temperature. Harumoto, for instance, describes a load lock chamber (201) comprising a coolant passage (208) embedded within an uppermost surface for the purpose of substrate cooling (Fig. 5; [0142]). This reference demonstrates that load lock chambers, too, manifest a functional need for thermal regulation, and it would have been obvious to integrate the prior art’s cooling mechanism within such a chamber to satisfy this objective. As shown by Figure 4, Harumoto’s load lock chamber comprises third and fourth surfaces, each formed with an opening (201a, 201b) for substrate transfer.
Claims 4, 20: As delineated by Figure 4, Gelatos provides a second body portion (434) that covers the first groove.
Claim 7: Gelatos provides valves, or “liquid regulators,” to regulate flow through the first tube [0051].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gelatos in view of Hanamachi, Awazu, and Harumoto, and in further view of Hofer-Moser et al., US 2016/0307770. 
Awazu is silent regarding the material composition of the disclosed tube. In supplementation, Hofer-Moser supplies a cooling liquid into a tube formed of copper, thereby demonstrating the effectiveness of this material for the purpose of accommodating coolant flow [0059]. It would have been obvious to form a coolant tube of copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Claims 8-9, 11-12, 14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gelatos in view of Hanamachi, Awazu, and Harumoto, and in further view of Anwar et al., US 2008/0118236. 
Claims 8-9: Harumoto depicts embodiments in which coolant tubes are formed in the upper- and lowermost surfaces, respectively, but not concurrently (Figs. 5, 9). Anwar, though, describes a load lock chamber in which coolant tubes (224) are formed within the top and bottom plates, thereby demonstrating the art-recognized suitability of the arrangement (Fig. 
Claims 11-12, 17, 21: The rejection of claim 1, above, substantially addresses these limitations. Regarding the feature of a “second base structure,” the examiner observes that Anwar discloses the technique of stacking a series of load lock chambers to augment throughput ([0034]; Fig. 2). It would have been obvious to integrate at least a second base structure within the system of Gelatos, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). The second base structure may assume the same configuration as the first, thereby generating the claimed feature of a second groove having a second tube formed therein. 
Claim 14: As discussed above, Hanamichi provides a plate (103) to cover the coolant flow path. 
Claim 16: Gelatos provides valves, or “liquid regulators,” to regulate flow through the first tube [0051].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716